Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/29/2022 for application number 16/766,700. Claims 1, 8-10 and 17-19 have been amended. Claims 2-7, 11-16, 20-27 and 29-39 have been cancelled. Claims  1, 8-10, 17-19 and 28 are pending.

Reason for Allowance
Claims 1, 8-10, 17-19 and 28 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Ren et al. (WO 2017/181818 A1; machine translation; hereinafter “Ren”) 
3GPP TS 38.211 V1.2.0 (2017-11) (hereinafter “NPL1”)
Hu et al. (WO 2011/085509 A1; hereinafter “Hu”)
Ren et al. (US 20190052502 A1) 
Shi et al. (US 20190229871 A1) 
Hu et al. (US 9307542 B2) 
Lee et al. (US 20120300728 A1) 
CATT (3GPP TSG RAN WG1 Meeting #88, Athens, Greece, February 13th-17th, 2017, R1-1702088) 
3GPP TS 38.214 V1.2.0 (2017-11) (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 15)) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein ordering between DMRS port subsets is performed by: 
performing ordering between DMRS port subsets based on an order of from smaller to larger number of DMRS ports included in the each DMRS port subset, or 
performing ordering between DMRS port subsets based on an order of from larger to smaller number of DMRS ports included in the each DMRS port subset.”
In contrast, the closest prior art, Ren discloses a data transmission method, comprising: determining a preset demodulation reference signal (DMRS) port ordering rule (P. 2, Lines 3-9; P. 5, Lines 41-46; P. 7, Line 38 to P. 8, Line 2; P. 11, Lines 1-6:; P. 11, Lines 4-6); mapping one or more data layers to one or more DMRS ports used in transmission according to the preset DMRS port ordering rule (P. 6, Lines 27-32; P. 8, Lines 4-14), and sending the one or more data layers to a terminal (P. 7, Lines 12-16). Ren further discloses mapping of codewords to antenna ports arranged according to a preset rule (P. 29, Lines 10-21; P. 8, Lines 4-8).  
NPL1 discloses codeword to data layer mapping and layer to antenna port mapping according to a preset port ordering rule (Sec. 7.3.1.3: Layer mapping).
Hu discloses mapping of data transmission layers to DMRS ports for SU-MIMO and MU-MIMO cases (P. 6, Lines 4-28, and Figs. 4 and 7).
But, as argued persuasively by the applicant, Ren, NPL1, and Hu fail to disclose wherein ordering between DMRS port subsets is performed by: performing ordering between DMRS port subsets based on an order of from smaller to larger number of DMRS ports included in the each DMRS port subset, or performing ordering between DMRS port subsets based on an order of from larger to smaller number of DMRS ports included in the each DMRS port subset.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 10 and 19 mutatis mutandis.  Accordingly, claims 1, 8-10, 17-19 and 28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471